Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 3 and 6-8 are all the claims.
2.	Claims 3 and 6 have been amended, Claims 1, 2, 4, and 5 have been canceled and new claims 7 and 8 have been added in the Reply of 4/6/2021.

Election/Restrictions
3.	Applicant’s election of species for an IgG antibody of Claim 3 in the reply filed on 4/6/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 3 and 6-8 are all the claims under examination.

Priority
5.	The invention of an IgG Fc region comprising amino acid substitutions for L234A, L235A, D265C and H435A (e.g., SEQ ID NO: 20) is granted benefit of priority to the following US provisional applications: 62/807,363, 62/773,839, and 62/749,662. The Examiner’s search of each application identifies support for SEQ ID NO: 20 comprising the instant claimed residues.

Information Disclosure Statement
6.	The IDS of 10/12/2020 has been considered and entered. The initialed and dated 1449 form is attached.

Specification
7.	The disclosure is objected to because of the following informalities:
a) The use of the term, e.g., Tween, RosetteSep, KinExA, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.


Claim Objections
8.	Claims 3 and 6-8 are objected to because of the following informalities:  Claim 3 recites in the following order “H435A, L234A, L235A, and D265C” whereas and as shown in, for example, US provisional application no. 62,807,363 teaches for SEQ ID NO: 20: 

    PNG
    media_image1.png
    316
    758
    media_image1.png
    Greyscale
.  Amending the numbers in numerical ascending order in Claim 3 would be appropriate: “L234A, L235A, D265C and H435A”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 3 and 6-8 are indefinite for the phrase “consisting essentially of” based on the absence of definition in the specification. This raises two issues: what the “basic and novel characteristics of the claimed invention” are and what unspecified materials or steps would “materially affect” them. MPEP 2111.03. The specification does not contain a per se definition of “consisting essentially of” within the context of the invention. A search of the specification for “improved” properties as outcomes for the substituted Fc regions yields the following: improved binding characteristics such as improved affinity; improved stability and/or improved stability with lower level of aggregates. Hence, if these functional features (improvements) of the Fcs are incorporated as unlisted ingredients or steps that do not materially affect the basic and novel properties of the invention from the specification, then the claim scope is not sufficiently definite so as to inform, with reasonable certainty, the context of the invention as to which of the additional materials or steps are excluded. 
	b) Claims 3 and 6-8 are indefinite for the phrase “(EU index)” because the parentheses are confusing and it is ambiguous as to whether or not the limitation contained therein is part of the claimed invention. MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20180355061; filed June 4, 2018) in view of Hechler et al. (20190328899; filed December 22, 2017).
	The claimed mutations are not defined by what properties they impart to the Fc region much less the IgG antibody for the instant claims, therefore, any functional criteria or functional purpose can be read into the claimed structures.
	Chen teaches IgG Fc domains that are mutated to reduce binding of the antibody to the activating FcγR and subsequently to reduce effector function to include positions “….234, 235,…265…where exemplary combinations of mutations are L234A/L235A on IgG1 [0509]. Chen teaches “Exemplary singular or combination mutations that may be made to reduce the half-life of the antibodies provided herein are mutations H435A,” …[506]. Hence, Chen teaches and appreciates silencing antibodies by way of Fc domain substitutions of specific residues encompassed by the instant claims. Inasmuch Chen does not teach the D265C substitution but recognizes the residue as a potential target to render the Fc effector silent. See Claim 3.
	Hechler teaches mutating a D265 to a 265C to provide a position for conjugating a cytotoxin:
[0167] Conjugation of the antibody with linker and toxin can occur to lysine or cysteine residues, resulting in highly variable drug-antibody ratio (DAR). Since potency and toxicity is strongly influenced by DAR, homogeneity and comparability of the ADC with predictable DAR is favourable. Antibodies with engineered reactive cysteine residues (thiomabs) allow for site-specific conjugation and therefore, amino acid aspartic acid at position 265 has been exchanged to cysteine (D265C). Thus, the resulting antibody variant contains two introduced cysteines at each chain of the Fc region, which serves as coupling site for the toxin-linker compound and allows production of ADCs with DAR=2. See Claim 6. Chen teaches conjugates for the Fc silent antibodies. See Claim 6.
	Chen teaches pharmaceutical compositions [0759]. See Claims 7-8.
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to have readily incorporated the substitutions at 435, 243, 235 and 265 into the Fc, as previously disclosed and recognized by Chen, for achieving an effector silent Fc domain and as disclosed by Chen. It would have been obvious to provide conjugations to the IgG antibody with cytotoxins in the nature of a D265C substitution where Chen and Hechler both appreciate the 265 residue and that a conjugation being recognized by Chen but more especially at that residue would reduce Fc effector function specially imparted by way of introduction of a conjugation linkage at that residue. Because the material reagents and disclosures were to ensure silent Fc domains, the ordinary artisan would have been reasonably assured of success in having produced the invention from the reference combinations disclosures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 3 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of copending Application No. 16/858,481 (US 20200376135) in view of Chen et al. (US 20180355061; filed June 4, 2018).
	The claimed mutations are not defined by what properties they impart to the Fc region much less the IgG antibody for the instant claims, therefore, any functional criteria or functional purpose can be read into the claimed structures.
	The claims 1-3 of 481’ are drawn to the substitutions to the Fc region of an IgG antibody comprising L234, L235 and D265 (EU index) and claim 6 is drawn to an antibody conjugate of claim 1 or 2. The 481’ does not teach the substitution of 435, but it would have been obvious in view of Chen to have made a substitution to that residue in order to reduce or silence the Fc function capacity.
	Chen teaches IgG Fc domains that are mutated to reduce binding of the antibody to the activating FcγR and subsequently to reduce effector function to include positions “….234, 235,…265…where exemplary combinations of mutations are L234A/L235A on IgG1 [0509]. Chen teaches “Exemplary singular or combination mutations that may be made to reduce the half-life of the antibodies provided herein are mutations H435A,” …[506]. Hence, Chen teaches and appreciates silencing antibody effector functions by way of Fc domain substitutions of specific residues encompassed by the instant claims.
Where the same residues are encompassed between the 418’ reference and Chen and in furtherance of Chen, the H435A mutation would further silence the IgG Fc by replacing the residue with a linker potential for cytotoxin conjugation, the silent Fc would have been well within the ordinary skill of the artisan rendering the invention obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	Claims 3 and 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 24 in view claims 1, 9 or 17 of copending Application No. 16/858,509 (reference application US 20200407440). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference specifically claims (Claim 20) an antibody-drug conjugate (ADC) of any one of claims 1, 9, or 17, wherein the antibody, or the antigen binding fragment thereof, comprises either an Fc region comprising at least one mutation selected from the group consisting of D265C, H435A, L234A, or L235A (according to EU index); or an Fc region comprising D265C, H435A, L234A, or L235A (according to EU index) mutations. See Claims 3 and 6 of the instant application.
The reference claims (Claim 24) pharmaceutical compositions comprising the ADC. See Claims 7-8 of the instant application. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
13.	No claims are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643